—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Rotker, J.), imposed November 2, 1998, on the ground that the sentence is illegal.
Ordered that the sentence is affirmed.
The defendant is precluded from contesting the use of his 1994 conviction as a predicate conviction since he failed to raise any challenge to the constitutionality of that conviction at the time he was adjudicated a persistent violent felony offender (see, People v Ennis, 261 AD2d 332). Bracken, P. J., Altman, McGinity, H. Miller and Adams, JJ., concur.